Title: From Benjamin Franklin to Thomas Barclay, 16 February 1783
From: Franklin, Benjamin
To: Barclay, Thomas


SirPassy, Feb. 16. 1783
The within is a Copy of a Resolution of Congress, which I forward to you, lest you should not have receiv’d it by any direct Conveyance.
Your Appointment to this Service gives me great Pleasure, as I am sure your Execution of it will be of great Use to the United States. I hope therefore that as soon as you have expedited the Congress Goods, you will come up to Paris, and enter upon the Business. In the mean time I will endeavour to prepare every thing, so far as may depend on me, for rendering the Work easy to you.
We daily expect from London 100 Passports that have been promis’d us, for American Ships. As soon as they arrive We shall forward a Number to you, to be dispos’d of as you shall judge proper;
With great Esteem I have the honour to be, Sir, Your most obedient & most humble Servant
B Franklin
T. Barclay Esqr
